DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022, has been entered.
 
Acknowledgments
In the reply, filed on July 18, 2022, Applicant amended claims 1-3 and 11.
Applicant cancelled claim 4.
Applicant added new claims 12-21.
In the final rejection of April 19, 2022, Examiner noted that the listing of references in the specification (page 1, lines 24-26) is not a proper information disclosure statement. Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to claim 2. Applicant amended claim 2. Objection is withdrawn.
Examiner rejected claim 3 under 35 U.S.C. 112(a). Applicant amended claim 3. Rejection is withdrawn.
Examiner rejected claim 11 under 35 U.S.C. 112(b). Applicant amended claim 11. Rejection is withdrawn.
Currently, claims 1-3 and 5-21 are under examination.

Information Disclosure Statement
The listing of references in the specification (page 1, lines 24-26) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 2, and 14 are objected to because of the following informalities:  
	In regards to claim 1, line 13, “heart-shaped self-expanding unit” should be changed to “the heart-shaped self-expanding unit”.
	In regards to claim 2, line 3, “the circumference of an upper edge” should be changed to “a circumference of an upper edge”.
	In regards to claim 14, lines 1-2, “the periodic-alternating course” should be changed to “the periodic, alternating course”. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 14, lines 1-3 recite: wherein an amplitude of the periodic-alternating course “is configured to assist in automatically transforming the heart-shaped self-expanding unit from the collapsed state to the expanded state”; however, such is new matter not described in the Specification.
	In regards to claim 18, lines 1-2 recite: wherein each chamber of the plurality of expandable chambers is composed of “at least one” polyurethane material; however, such is new matter not described in the Specification.
	In regards to claim 20, lines 1-2 recite: wherein the wire is composed of “at least one” polyurethane material; however, such is new matter not described in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 (first one), 13 (second one), 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 13 (first one) and claim 13 (second one) (refer to page 6 of claim listing), both claims have been numbered as claim 13. However, two claims cannot be identified by the same claim number. For examination purposes, Examiner is referring to said claims as claim 13 (first one) and claim 13 (second one).
	In regards to claim 16, lines 1-2 recite: wherein the sleeve is composed of “a polyurethane material”. Claim 16 depends upon claim 15. Claim 15, lines 1-2 recite: wherein the sleeve is composed of “a polymer material”. It is unclear whether “a polyurethane material” is the same component or a different component from “a polymer material”.
	In regards to claim 18, lines 1-2 recite: wherein each chamber of the plurality of expandable chambers is composed of “at least one polyurethane material”. Claim 18 depends upon claim 17. Claim 17, lines 1-2 recite: wherein each chamber of the plurality of expandable chambers is composed of “a polymer material”. It is unclear whether “at least one polyurethane material” is the same component or a different component from “a polymer material”.
	In regards to claim 20, lines 1-2 recite: wherein the wire is composed of “at least one polyurethane material”. Claim 20 depends upon claim 3. Claim 3, lines 1-2 recite: wherein the wire is composed of “a polymer material”. It is unclear whether “at least one polyurethane material” is the same component or a different component from “a polymer material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, and 13 (second one)-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildhirt et al (US 2014/0194717).
In regards to claim 1, Wildhirt et al teaches a device (Figures 1-11, embodiment 10 of a device) for administration of a substance to a surface of a heart of a patient, comprising: 
a heart-shaped self-expanding (paragraph [0040]: self-expanding) unit (Figure 3), comprising 
a frame structure (sheath 2) for at least partially encircling a circumference of the heart (Figure 3), the frame structure comprising 
a flexible ring structure comprising a wire (paragraph [0074]: wire mesh exhibiting loop 26 at the upper edge) formed to follow a periodic, alternating course (Figure 8), wherein the flexible ring structure defines a circumference of an upper edge of the heart-shaped self-expanding unit (Figure 8)
a recess (labeled in Figure 8 below) in the flexible ring structure dropping beneath the upper edge of the heart-shaped self-expanding unit toward an apex of the heart and defining a break in the circumference of the upper edge of the heart-shaped self-expanding unit (Figure 8)
wherein the recess defines an open region extending from below the upper edge of the heart-shaped self-expanding unit and through the upper edge of the heart-shaped self-expanding unit, wherein the open region corresponds to an anatomical structure of the heart (Figure 8) 
a sleeve (sleeve 7) coupled to the frame structure and sized to fit about the apex and at least a portion of ventricles of the heart (Figures 3-4b), wherein the sleeve comprises an internal contour that corresponds to a natural outer contour of the heart of the patient (Figure 3)
a plurality of expandable chambers (expandable units 71,72) configured to selectively apply pressure to the heart via hydraulic or pneumatic actuation (paragraph [0059]: The expandable unit (71, 72) can be a hydraulic or a pneumatic chamber... The expandable unit (71, 72) can be designed to apply pressure to the heart (61))
wherein the heart-shaped self-expanding unit is configured for introduction into a pericardium of the patient in a collapsed state (Figures 5-7)(paragraph [0064]: compressed state), 
wherein the heart-shaped self-expanding unit automatically transforms from the collapsed state to an expanded state upon release in the pericardium of the patient (Figures 5-8)
a substance carrier (membrane 21) for delivering the substance (paragraph [0012]: active substance)(paragraph [0058]: active pharmaceutical agent), wherein the substance carrier is coupled to the heart-shaped self-expanding unit (paragraph [0012]: sheath can be covered with a membrane)

    PNG
    media_image1.png
    820
    681
    media_image1.png
    Greyscale

	In regards to claim 2, Wildhirt et al teaches a heart-shaped self-expanding (paragraph [0040]: self-expanding) unit (Figures 1-11, embodiment 10 of a device), comprising: 
a flexible ring structure (paragraph [0074]: wire mesh exhibiting loop 26 at the upper edge) for at least partially encircling a circumference of a heart (Figures 3 and 8), the flexible ring structure defining the circumference of an upper edge of the heart-shaped self-expanding unit (Figure 8), the flexible ring structure comprising 
a wire (paragraph [0074]: wire mesh exhibiting loop 26 at the upper edge) formed to follow a periodic, alternating course at least partially encircling the circumference of the heart (Figures 3 and 8)
a recess (labeled in Figure 8 above) in the flexible ring structure dropping beneath the upper edge of the heart-shaped self-expanding unit toward an apex of the heart and defining a break in the circumference of the upper edge of the heart-shaped self-expanding unit defined by the flexible ring structure (Figure 8)
wherein the recess defines an open region extending from below the upper edge of the heart-shaped self-expanding unit and through the upper edge of the heart-shaped self-expanding unit (Figure 8)
wherein the open region corresponds to an anatomical structure of the heart (Figure 8) 
a sleeve (sleeve 7) coupled to the flexible ring structure and sized to fit about the apex and at least a portion of ventricles of the heart (Figures 3-4b), wherein the sleeve comprises an internal contour that corresponds to a natural outer contour of the heart of a patient (Figure 3)
a plurality of expandable chambers (expandable units 71,72) configured to selectively apply pressure to the heart via hydraulic or pneumatic actuation (paragraph [0059]: The expandable unit (71, 72) can be a hydraulic or a pneumatic chamber... The expandable unit (71, 72) can be designed to apply pressure to the heart (61))
wherein the heart-shaped self-expanding unit is configured for introduction into a pericardium of the patient in a collapsed state (Figures 5-7)(paragraph [0064]: compressed state) 
wherein the heart-shaped self-expanding unit automatically transforms from the collapsed state to an expanded state upon release in the pericardium of the patient (Figures 5-8)
	In regards to claim 3, Wildhirt et al teaches wherein the wire is composed of a polymer material (paragraph [0055]).  
	In regards to claim 5, Wildhirt et al teaches at least one sensor configured to detect at least one parameter of the heart (paragraph [0043]: at least one sensor and/or one electrode, which can be used to detect at least one parameter of the heart).  
	In regards to claim 6, Wildhirt et al teaches wherein a first sensor of the at least one sensor is an electrode (paragraph [0043]: one electrode).  
	In regards to claim 7, Wildhirt et al teaches wherein the at least one sensor comprises a pressure sensor (paragraph [0043]: The sensor can be configured to determine… the ventricular pressure).
	In regards to claim 8, Wildhirt et al teaches a substance carrier (membrane 21) for delivering a substance (paragraph [0012]: active substance)(paragraph [0058]: active pharmaceutical agent), wherein the substance carrier is coupled to the sleeve (Figures 3-4b).
	In regards to claim 9, Wildhirt et al teaches at least one sensor configured to detect at least one parameter of the substance or the substance carrier (paragraph [0043]: The sensor can be configured to determine… the fluid presence)(paragraph [0105]: The sensor (81) or the electrode (82) can determine… a chemical property of its environment… The sensor (81) can be configured to determine… fluid presence).
	In regards to claim 10, Wildhirt et al teaches wherein introducing the heart-shaped self-expanding unit into the pericardium of the patient comprises delivering the heart-shaped self-expanding unit into the pericardium via a delivery tube (catheter 103) (Figures 5-8).  
	In regards to claim 11, Wildhirt et al teaches wherein the delivery tube is cylindrical (Figures 5-8).  
	In regards to claim 13 (second one), Wildhirt et al teaches wherein the periodic, alternating course has a sinusoidal form (Figure 8).  
	In regards to claim 14, Wildhirt et al teaches wherein an amplitude of the periodic-alternating course is configured to assist in automatically transforming the heart-shaped self-expanding unit from the collapsed state to the expanded state (Figures 5-8).  
	In regards to claim 15, Wildhirt et al teaches wherein the sleeve is composed of a polymer material (paragraph [0088]).  
	In regards to claim 16, Wildhirt et al teaches wherein the sleeve is composed of a polyurethane material (paragraph [0088]). 
	In regards to claim 17, Wildhirt et al teaches wherein each chamber of the plurality of expandable chambers is composed of a polymer material (paragraph [0088]).
	In regards to claim 18, Wildhirt et al teaches wherein each chamber of the plurality of expandable chambers is composed of at least one polyurethane material (paragraph [0088]).  
	In regards to claim 19, Wildhirt et al teaches wherein the sleeve forms at least a portion of each chamber of the plurality of expandable chambers (Figures 4a-4b).  
	In regards to claim 20, Wildhirt et al teaches wherein the wire is composed of at least one polyurethane material (paragraph [0055]).  
	In regards to claim 21, Wildhirt et al teaches wherein the sleeve is coupled to the flexible ring structure (paragraph [0059]: attached); however, Wildhirt et al is silent about whether said coupling is through welding. But the term “welding” is held as a process term in a product-by-process claim, and thus the patentability of a product does not depend on its method of production. Structurally, Wildhirt et al teaches the same structure, as claimed, of a heart-shaped self-expanding unit comprising a sleeve coupled to a flexible ring structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 (first one) are rejected under 35 U.S.C. 103 as being unpatentable over Wildhirt et al, as applied to claim 1 above, and further in view of Ferrari (US 7,637,880).
	In regards to claim 12, Wildhirt et al does not teach wherein the substance carrier comprises a pocket; and the substance is inserted into the pocket, as Wildhirt et al instead teaches that the substance is in the form of a coating on the frame structure and/or the substance carrier (paragraphs [0012][0058]). Ferrari teaches a device (Figure 2) for administration of a substance (medication) to a surface of a heart of a patient, wherein a substance carrier (inner membrane 2 and semi-permeable membrane 8) comprises a pocket (second cavity 7); and the substance is inserted into the pocket (column 3, lines 12-15). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the substance carrier, of the device of Wildhirt et al, to comprise a pocket with the substance inserted into the pocket, as taught by Ferrari, as such will allow for infusing the substance into the pericardial sac from outside the patient by means of an infusion pump and a separate fluid line (column 3, lines 12-15).
	In regards to claim 13 (first one), in the modified device of Wildhirt et al and Ferrari, Wildhirt et al does not teach a pocket. Ferrari teaches wherein the pocket comprises an area (semi-permeable membrane 8) on a surface of the pocket facing the heart (Figure 2), and though not stated by Ferrari, said area is capable of being a removable area, as after withdrawal of the device from the patient, said area is capable of being removed for replacement purposes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket, of the modified device of Wildhirt et al and Ferrari, to comprise a removable area, as taught by Ferrari, as such will allow for infusing the substance into the pericardial sac from outside the patient by means of an infusion pump and a separate fluid line (column 3, lines 12-15).

Response to Arguments
Applicant's arguments filed July 18, 2022, have been fully considered but they are not persuasive:
	In regards to claims 1 and 2, Applicant argued: Without agreeing with or conceding to the rejections, to advance prosecution, Applicant hereby amends independent claims 1 and 2, rendering the rejections moot. Applicant respectfully requests that the rejections be withdrawn (Remarks, page 9). Examiner disagrees and maintains the rejections of claims 1 and 2 for the reasons provided in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783